Title: To Thomas Jefferson from Henry Dearborn, 24 November 1807
From: Dearborn, Henry
To: Jefferson, Thomas


                                                
                            Sir,
                            War DepartmentNovember 24, 1807
                        

                        I have the honor of proposing for your approbation, the following promotions and appointments in the Army of the United States, viz.
                  
                  Regiment of Artillerists
                  Captain Amos Stoddard to be promoted to the rank of Major vice, James Bruff resigned June 30th. 1807.
                  First lieut Moses Swell to be promoted to the rank of Captain vice Amos Stoddard promoted June 30th. 1807.
                  First Lieut. George Peter to be promoted to the rank of Captain vice Michael Kalleizen deceased November 3d. 1807.
                  Second Lieut Jonathan Eastman to be promoted to the rank of First Lieut. vice Moses Swell promoted June 30th 1807.
                  Second Lieut William Gates to be promoted to the rank of First Lieut vice George Peter promoted November 3d. 1807.
                  First Regiment of Infantry
                  Capt Russell Bissell to be promoted to the rank of Major in the Second Regiment vice, Richard Sparks promoted to the rank of Lieut Colonel.
                  First Lieut James Rhea to be promoted to the rank of Captain vice, Benjamin Lackwood deceased July 29. 1807.
                  First Lieut William Swan to be promoted to the rank of Captain vice Russell Bissell promoted.
                  Second Lieut John C. Symmes to be promoted to the rank of First Lieut. Vice, James Rhea promoted July 29. 1807.
                  Second Lieut Joseph Dorr to be promoted to the rank of First Lieut vice William Swan promoted.
                   Ensign Thomas Hamilton to be promoted to the rank of Second Lieut. vice, William Richardson resigned June 1, 1807.
                  Ensign James R Peyton to be promoted to the rank of Second Lieut vice, John C. Symmes promoted July 29. 1807.
                  Ensign Jacob W. Albright to be promoted to the rank of Second Lieut. vice Joseph Dorr promoted 
                  Second Regiment of Infantry
                  Major Richard Sparks to be promoted to the rank of First Colonel to fill the vacancy made by the promotion of Lieut. Col. Thomas H. Cushing.
                  Justus Post, Saller B. Clark, Samuel Champlin and John Anderson Cadets at the Military Academy at West Point, to be appointed Second Lieutenants in the Regiment of Artillerists.
                  
                     Robert G. Seely and William Grayson of Pennsylvania Linai Helm, William Lithgow and John Stanard of Virginia, Samuel Perkins of the District of Columbia & Samuel Noah a Cadet at the Military Academy to be appointed Ensigns of Infantry.
                  William H. Emery of Massachusetts Sylvester Day of Vermont and Thomas C. Garell of Maryland to be appointed Surgeons Mates 
                  Accept Sir Assurances of my high respect and consideration
                        
                            
                            H. Dearborn
                     
                        
                    